
	

114 S3403 IS: Serving our Rural Veterans Act of 2016
U.S. Senate
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3403
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2016
			Mr. Sullivan (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To authorize payment by the Department of Veterans Affairs for the costs associated with service by
			 medical residents and interns at facilities operated by Indian tribes,
			 tribal organizations, and the Indian Health Service, to require the
			 Secretary of Veterans Affairs to
			 carry out a pilot program to expand medical residencies and internships at
			 such facilities, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Serving our Rural Veterans Act of 2016.
		2.Authorization of payment by Department of Veterans Affairs for service by residents or interns at
			 facilities operated by Indian tribes, tribal organizations, and the Indian
			 Health Service
 (a)In generalSubsection (c) of section 7406 of title 38, United States Code, is amended by striking Department facility each place it appears and inserting covered facility. (b)Covered facility definedSuch section is amended by adding at the end the following new subsection:
				
 (d)In this section, the term covered facility means— (1)a Department facility;
 (2)a facility operated by an Indian tribe or a tribal organization, as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); or
 (3)a facility operated by the Indian Health Service.. 3.Pilot program to create or expand graduate medical residencies at facilities operated by Indian tribes, tribal organizations, and the Indian Health Service in rural areas (a)In generalThe Secretary of Veterans Affairs, in consultation with the Director of the Indian Health Service, shall carry out a pilot program to establish graduate medical education residency training programs at covered facilities.
 (b)LocationsThe Secretary shall carry out the pilot program at not more than one covered facility in each of Alaska and Montana that has been selected by the Secretary for purposes of the pilot program.
			(c)Duration
 The Secretary shall implement the pilot program during the eight-year period beginning on the date that is 180 days after the date of the enactment of this Act.
 (d)Reimbursement of costsThe Secretary shall reimburse each covered facility participating in the pilot program for the following costs associated with the pilot program:
 (1)Curriculum development. (2)Recruitment, training, and retention of residents and faculty.
 (3)Accreditation of programs of education under the pilot program by the Accreditation Council for Graduate Medical Education (ACGME) or the American Osteopathic Association (AOA).
 (4)The portion of faculty salaries attributable to activities relating to carrying out the pilot program.
 (5)Payment for expenses relating to providing medical education under the pilot program in an amount not to exceed—
 (A)the amount determined under section 340H of the Public Health Service Act (42 U.S.C. 256h) that would be paid to a covered facility for such expenses if the covered facility were a qualified teaching health center under such section, plus
 (B)an additional amount to account for the increased costs to the covered facility of providing health care and medical education under the pilot program in rural and remote areas.
					(e)Period of obligated service
 (1)In generalThe Secretary shall enter into an agreement with each medical resident who participates in the pilot program under which such medical resident agrees to serve a period of two years of obligated service at a covered facility or a facility of the Department of Veterans Affairs for each year in which the medical resident participates in the pilot program under this section.
				(2)Breach
 A medical resident who participates in the pilot program and fails to satisfy the period of obligated service under paragraph (1) shall be liable to the United States, in lieu of such obligated service, for the amount that has been paid or is payable to or on behalf of the medical resident under the pilot program, reduced by the proportion that the number of days served for completion of the period of obligated service bears to the total number of days in the period of obligated service of such medical resident.
				(f)Loan repayment
 (1)In generalA medical resident who participates in the pilot program shall be eligible for participation in the Indian Health Service Loan Repayment Program under section 108 of the Indian Health Care Improvement Act (25 U.S.C. 1616a).
				(2)Authorization of appropriations
 (A)In generalThere is authorized to be appropriated to the Secretary of Health and Human Services, acting through the Indian Health Service, such sums as may be necessary to cover loan repayments paid under the Indian Health Service Loan Repayment Program to medical residents participating in the pilot program.
 (B)Supplement not supplantAmounts appropriated or otherwise made available for the Indian Health Service Loan Repayment Program pursuant to the authorization of appropriations under subparagraph (A) shall supplement, not supplant, amounts made available to such program under other provisions of law.
 (g)ReportNot later than two years before the termination of the pilot program under subsection (c), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the feasibility and advisability of—
 (1)expanding the pilot program to additional locations; and (2)making the pilot program or any aspect of the pilot program permanent.
 (h)Covered facility definedIn this section, the term covered facility means a facility— (1)operated by an Indian tribe or a tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or the Indian Health Service, that has an existing reimbursement agreement with the Department of Veterans Affairs under section 405(c) of the Indian Health Care Improvement Act (25 U.S.C. 1645(c)); and
 (2)located in a rural or remote area, as determined by the Secretary. (i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $20,000,000 for each year in which the pilot program is carried out.
			
